Examiner’s Note
Annotated FIGS. 6A and & 7A attached.
                                                                                                                                                                                           
    PNG
    media_image1.png
    834
    769
    media_image1.png
    Greyscale

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                                                                                                                                                                                                                       July 7, 2022